        Case 1:19-cv-00941-AWI-EPG Document 43 Filed 12/11/20 Page 1 of 1



1
2
3
4
5
6
7                                     UNITED STATES DISTRICT COURT

8                              FOR THE EASTERN DISTRICT OF CALIFORNIA

9
10    J.B, a minor, by and through his Parents            Case No. 1:19-cv-00941-NONE-EPG
      and Guardians ad Litem, ADAM AND
11    CORRIE BILLIET,                                     ORDER RE: STIPULATED REQUEST FOR
                                                          DISMISSAL OF ENTIRE ACTION WITH
12                    Plaintiff,                          PREJUDICE
13            v.                                          (ECF No. 42)
14    TUOLUMNE COUNTY
      SUPERINTENDENT OF SCHOOL, and
15    CURTIS CREEK ELEMENTARY
      SCHOOL DISTRICT, and DOES 1 - 30,
16    Inclusive,

17                    Defendants.

18
19          Plaintiff J.B., a minor, by and through his parents and guardians ad litem, Adam Billiet and

20   Corrie Billiet, and Defendants Tuolumne County Superintendent of School and Curtis Creek

21   Elementary School District have filed a stipulation to dismiss the entire action with prejudice. (ECF

22   No. 42.) In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ.

23   P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk

24   of the Court is respectfully directed to close this case.
     IT IS SO ORDERED.
25
26      Dated:     December 11, 2020                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
